Fourth Court of Appeals
                               San Antonio, Texas
                                    December 1, 2021

                                  No. 04-21-00460-CR

                              Andon Joseph SAMBRANO,
                                      Appellant

                                           v.

                                  The STATE of Texas,
                                        Appellee

                   From the 452nd District Court, Kimble County, Texas
                             Trial Court No. 2020-DCR-1025
                     Honorable Robert Rey Hofmann, Judge Presiding


                                     ORDER

       Sandra Jackson's Second Notification of Late Reporter's Record is this date NOTED.
The record is due December 31, 2021, with no further extensions absent extenuating
circumstances.



                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of December, 2021.



                                                ___________________________________
                                                MICHAEL A. CRUZ, Clerk of Court